--------------------------------------------------------------------------------

Exhibit 10.3
 
MODINE MANUFACTURING COMPANY
2008 INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK UNIT AWARD
AWARD AGREEMENT


We are pleased to inform you that you have been granted a Restricted Stock Unit
Award subject to the terms and conditions of the Modine Manufacturing Company
2008 Incentive Compensation Plan (the “Plan”) and of this Award Agreement. 
Unless otherwise defined herein, all terms used in this Award Agreement shall
have the same meanings as set forth in the Plan.


Full name of Grantee:
     
Date of Award:
June 1, 2017
   
Total number of Restricted Stock Units:
 



1.  Restricted Stock Unit Award.  Pursuant to the Plan, you are hereby granted a
Restricted Stock Unit Award (“Award”), subject to the terms and conditions of
this Award Agreement and the Plan.  Accordingly, you are hereby granted the
aggregate number of Restricted Stock Units (“RSUs”) set forth above, subject to
the restrictions and conditions set forth in this Award Agreement.


2.  Restricted Period.  Upon the expiration of the Restricted Period (as
described in the chart below) applicable to the number of RSUs specified in the
chart below, you shall receive one share of Common Stock for each RSU for which
the Restricted Period has expired.  For purposes of this Award Agreement, the
Restricted Period shall mean the period beginning on the date of this Award set
forth above and ending as set forth below:
 
Number of RSUs that Vest
Restricted Period Expiration
25% of the total number of RSUs
June 1, 2018
25% of the total number of RSUs
June 1, 2019
25% of the total number of RSUs
June 1, 2020
25% of the total number of RSUs
June 1, 2021



Except as otherwise provided in Section 8.02(f) or Section 12.02 of the Plan, in
the event of your termination of employment with the Company or a Subsidiary for
any reason (other than due to Disability (as defined below), death, or (with
Committee approval) your retirement) prior to the expiration of the Restricted
Period for any RSUs, you shall forfeit to the Company all RSUs for which the
Restricted Period has not expired and the right to receive any Common Stock with
respect to such RSUs.  If you separate from service with the Company or a
Subsidiary due to Disability, death, or (with Committee approval) your
retirement prior to the end of the Restricted Period for any RSUs, your
Restricted Stock Unit Award shall vest in full.  For purposes of this Award
Agreement, “Disability” shall mean “permanent and total disability” as defined
in Section 22 (e)(3) of the Code.
 

--------------------------------------------------------------------------------

3.  Shareholder Status.  You shall not have any voting or other ownership rights
in the Company arising from the grant of RSUs under this Agreement, unless and
until such RSUs are settled pursuant to Section 4, below.  Further, you shall
not be entitled to dividend equivalents during the period you hold RSUs.
 
4.  Settlement and Delivery.  As soon as administratively practicable after the
expiration of the Restricted Period, the Company shall ascribe to you (or, in
the event of your death, your beneficiary) a share of Common Stock for each RSU
that vests as a result of the expiration of the Restricted Period in a book
entry on the records kept by the Company’s transfer agent or such other method
of delivering shares of Common Stock subject to this Award, as determined by the
Committee.
 
5.  Transfer.  This Restricted Stock Unit Award shall not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by you
other than in the event of your death.  Except for the designation of your
beneficiary in the event of your death, the purported assignment, alienation,
pledge, attachment, transfer or encumbrance of the Award or this Award Agreement
shall be void and unenforceable against the Company.  This provision shall not
prevent you from transferring the shares of Common Stock issued hereunder after
the expiration of the Restricted Period.


6.  No Obligation of Employment.  This Restricted Stock Unit Award shall not
impose any obligation on the Company to continue your employment with the
Company or any Subsidiary.


7.  Controlling Provisions; Plan Controls. In the event of a conflict between
the terms of this Award Agreement and any employment agreement or change in
control agreement between you and the Company, this Award Agreement shall
control.   This Award Agreement is qualified in its entirety by reference to the
terms and conditions of the Plan under which it is granted, a copy of which you
may request from the Company.  The Plan empowers the Committee to make
interpretations, rules and regulations thereunder and, in general, provides that
the determinations of such Committee with respect to the Plan shall be binding
upon you.  The Plan is incorporated herein by reference.


8.  Change in Control.  The vesting of the Award in the event of a Change in
Control is governed by Section 12.02 of the Plan.


9.  Forfeiture Under Recoupment Policy.  The Company shall have the power and
the right to require you to forfeit and return the shares of Common Stock issued
as a result of the vesting of any Award or any proceeds therefrom consistent
with any recoupment policy maintained by the Company under applicable law, as
such policy is amended from time to time.


10.  Use of Words.  The use of words of the masculine gender in this Award
Agreement is intended to include, wherever appropriate, the feminine or neuter
gender and vice versa.


11.  Successors.  This Award Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company.


12.  Taxes.  The Company may require payment of or withhold any tax which it
believes is required as a result of the Award and/or the issuance of Common
Stock resulting from the vesting of the RSUs that are the subject of this Award,
and the Company may defer making delivery with respect to shares issuable
hereunder until arrangements satisfactory to the Company have been made with
respect to such tax withholding obligations.
 
2

--------------------------------------------------------------------------------

13.  Personal Information.  Solium Capital LLC and Wells Fargo Bank, N.A. assist
the Company in the operation of the Plan and the administration of the
Restricted Stock Unit Award granted pursuant to this Award Agreement.  If you
choose to participate in the Plan, you acknowledge and consent to the Company
sharing your name, email, and information regarding the grant of the Restricted
Stock Unit Award under this Award Agreement with both Solium Capital LLC and
Wells Fargo Bank, N.A.


By your electronic agreement and the signature of the Company’s representative
below, you and the Company agree that the Restricted Stock Unit Award awarded to
you under this Award Agreement are subject to the terms and conditions of the
Plan, a copy of which is available to you upon request.  As provided in the
Plan, you hereby agree to accept as binding any decision of the Committee with
respect to the interpretation of the Plan and this Award Agreement, or any other
matters associated therewith.


IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
as of June 1, 2017.



 
MODINE MANUFACTURING COMPANY
       
By:
/s/ Thomas A. Burke
   
Thomas A. Burke
   
President and Chief Executive Officer


 
3

--------------------------------------------------------------------------------